Citation Nr: 0415307	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  96-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensable rating for residuals of a stress 
fracture of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, confirmed and 
continued the veteran's noncompensable disability rating for 
residuals of a stress fracture of the left tibia.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's current residuals of a stress 
fracture of the left tibia are characterized by a well healed 
1975 stress fracture, with no diagnosis of malunion or 
nonunion of the tibia, causing, in and of itself, no 
functional loss due to pain.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
stress fracture of the left tibia are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1977, the veteran was granted service connection for 
a stress fracture of the left tibia and the RO assigned a 
noncompensable (10 percent) evaluation.  By rating action 
completed in July 1993, the RO continued this noncompensable 
rating.

A December 1992 Social Security Administration (SSA) 
Disability Determination and Transmittal shows the veteran 
was found disabled for SSA benefits purposes beginning in 
December 1989, with a primary diagnosis of schizoaffective 
disorder and a secondary diagnosis of borderline personality 
disorder.  Accompanying documentation details the veteran's 
history of psychological disorders, and contains one 
reference to the veteran's complaint of leg pain.

In July 1995, the veteran raised a claim for a compensable 
rating for the residuals of her left tibia stress fracture.

VA and non-VA medical records and examinations dated from 
July 1994 to November 2002 are associated with the claims 
file.

A July 1994 treatment report from R.C.S., M.D., indicates the 
veteran complained of a history of three months of left knee 
pain and swelling.  She complained of sharp pain over the 
medial aspect of the knee.  Occasionally, her knee popped and 
caught.  Any time she bore weight, twisted or bent her knee, 
it caused problems.  She wore a hinge brace, which helped.  
She had localized medial joint space arthritis, post 
traumatic, from an unspecified injury she had sustained.  Dr. 
S. prescribed pain medication.

In an August 1994 clinical entry, Dr. S. indicated the 
veteran felt better after an injection.  She was still tender 
globally.  September, October, and November 1994 treatment 
records indicate that the veteran received refills of pain 
medication.

In a November 1994 treatment entry, Dr. S. indicated the 
veteran's left knee continued to cause her pain.  She had 
trouble walking.  Her exam showed a 2+ effusion, tender over 
the medial joint line.  There was a lot of crepitance with 
motion of her knee.  Her X-ray showed medial joint space 
narrowing and some marginal osteophytes.


A January 1995 private hospitalization record shows the 
veteran underwent a high tibial osteotomy, arthroscopy of the 
knee with chondroplasty, medial femoral condyle.  The 
preoperative and postoperative diagnoses were degenerative 
arthritis of the medial compartment, left knee, with mild 
varus deformities.

A January 1995 radiology report indicates that X-rays showed 
a metallic plate with five side screws extending into the 
epiphysis and proximal shaft of the left mid tibia, from a 
tibial osteotomy.  There was moderate narrowing of the medial 
joint compartment of the left knee, with associated spurring.  
No other abnormality was shown.

An undated written statement signed by Dr. S. indicated the 
veteran had degenerative changes of her left knee with X-ray 
evidence showing marked narrowing of the medial joint space 
with flattening of the medial femoral marginal osteophytosis 
of the medial femoral condyle and medial plateau of the 
tibia.  These arthritic changes were most likely due to the 
veteran's injury in service, according to Dr. S.

A July 1996 chiropractic report shows the veteran had 
secondary complaints of knee pain which she attributed to a 
fall she had taken several years prior, due to a motor 
vehicle accident she experienced in about February 1996.  She 
stated the pain was aggravated by weight bearing, bending, or 
any twisting of the knee.  She also felt pain directly behind 
the kneecap.  The diagnosis was post-traumatic degenerative 
arthritis of the left knee.  The chiropractor opined that the 
veteran's subjective complaints were attributed to the 
healing residuals of the fibrosis of repair of injured muscle 
and ligamentous tissue.

In November 1996, the veteran underwent a VA joints 
examination.  She complained of chronic pain and instability 
of the left knee.  She dated this to an accident in service 
when she was taken to sick call and X-rays revealed a stress 
fracture of the upper left tibia.  It was treated with a 
semi-rigid type immobilization brace, and she said she had 
many months of physical therapy.  She reported working as a 
nurse for several years after service, but had been 
unemployed since September 1990.  She complained of 
continuing pain in the left knee and leg going back to this 
injury in 1975.  She had been involved in an automobile 
accident in February 1996.  There were no bone or joint 
injuries.  She further related that she was hospitalized and 
underwent a high left tibial osteotomy and arthroscopic 
debridement and chondroplasty of the left knee in January 
1995.  She reported no improvement of her condition.

On examination, the physician noted that the veteran was very 
obese.  She wore a large support outside of her slacks, on 
her left thigh, knee, and leg.  She favored the left lower 
extremity when walking.  Her gait was awkward, favoring the 
left lower extremity.  She could take a few steps on her toes 
and could not heel walk.  She could not tandem walk.  She 
could not squat.  On examination, her knees were symmetrical 
and there was no deformity.  The right knee showed no 
subluxation, lateral instability, or loose motion.  On the 
left, the leg was easily manipulated laterally 12-15 degrees, 
and medially 12-15 degrees.  This did not appear painful to 
the patient, however, she stated that was one of her problems 
with the knee and that it commenced when she was recovering 
from the injury in 1975.  The range of motion of the knees 
was 130 degrees of flexion in the right, with extension to 0, 
and 120 degrees of flexion on the left, with extension to 0.  
The ankles were equal and normal with full range of motion.  
There was very brief ankle clonus bilaterally but the 
Babinski test was not otherwise abnormal, and the examiner 
believed the clonus was due to nervous tension.

The diagnosis was a remote past history of a stress fracture 
of the left upper tibia with apparent satisfactory recovery 
initially but with complaints of continuing pain over the 
years and an unstable knee.  Changes were compatible with 
relaxation or partial tear and looseness of both medial and 
lateral collateral ligaments.  The physician rendered the 
opinion that the veteran's old stress fracture of the left 
tibia could not have produced the knee condition.  An X-ray 
of the old fracture showed there were traumatic arthritis 
changes of the left knee with the lateral side plate secured 
with orthopedic screws on the tibial condyle and neck.  There 
was old trauma of the left tibia.

In November 1996, the veteran also underwent a VA bones 
examination.  She reported the stress fracture of her upper 
tibia while in service in 1975.  She had complained of pain 
over the years and of pain, stiffness, and popping with an 
unstable knee on the left.  In January 1995, she had 
undergone a high left tibial osteotomy.  Examination showed a 
5-inch scar, anterior and lateral, that started at about the 
mid area of the left patella and circled around the knee to 
the popliteal fossa area.  It was well healed and 
nonsymptomatic.  There was no swelling and no deformity of 
the tibia.  There was no angulation, no false motion, and no 
shortening.  The veteran did have instability of her knee.  
The diagnoses was a history of a stress fracture of the left 
tibia in 1975 with complaints of continuing pain, and status 
post left high tibial osteotomy with debridement and 
chondroplasty of the knee in 1995.  Upon viewing the X-rays, 
the physician stated that he could not relate the old healed 
minor mid tibia trauma to the later tibial plateau and knee 
condition.

In a July 1997 written statement, Dr. S. indicated the 
veteran had degenerative arthritis of her left knee with X-
ray evidence showing marked narrowing of the medial joint 
space, with flattening of the medial femoral condyle and 
marginal osteophytosis of the medial femoral condyle and 
medial plateau of the tibia.  The arthritic changes were said 
to be most likely due to an unspecified injury.

In an October 1998 written statement, the Decision Review 
Officer (DRO) at the RO indicated having discussed the 
veteran's case with her over the telephone.  She stated that 
she could not travel to Waco, Texas, for a hearing and the 
DRO informed her that a discussion over the telephone could 
suffice in lieu of a hearing.  The veteran agreed, and 
discussed the case with the DRO.  She stated that she 
believed her service medical records did not specify where on 
the tibia her injury in service had occurred.  The veteran 
stated that her doctor told her that if they amputated her 
leg, it would be below the knee and she believed this meant 
she had no knee condition.

A July 2000 physical therapy note shows the veteran was 
referred from an orthopedist for lower extremity exercises 
for degenerative joint disease.  The diagnosis was 
osteoarthritis of the knee.  The veteran reported she could 
not exercise because of the pain.  She complained of sharp 
pains in her bilateral knee joints and medial joint line of 
the right knee.  When asked about the hardware in her left 
knee, the veteran reported that it was not in her knee, but 
in her tibia.  A May 2000 radiological report of the left 
knee showed a narrow medial joint line associated with 
marginal spur formation, surgical hardware in the proximal 
tibia plate and screws, and mild to moderate degenerative 
changes in the patello-femoral joint.  A radiological report 
as to the right knee showed degenerative changes in the 
patello-femoral joint and moderate narrowing of medial joint 
line.

On examination, the veteran had a forward flexed gait with 
knees bent.  She rose slowly from the waiting room chair and 
ambulated slowly into the clinic.  The therapist attempted an 
evaluation, but the veteran did not give much effort.  
Sitting, the veteran extended the right knee to 30 degrees 
from full extension and left knee to 40 degrees from full 
extension.  In supine, range of motion was on the right from 
10 to 90 degrees and on the left from 10 to 75 degrees with 
much coaxing.  The manual muscle test was unreliable because 
the veteran did not give full effort.  The veteran was tender 
to palpation of the medial joint lines bilateral knees and 
grimaced with bending of the left knee.  The patella was 
difficult to accurately palpate due to excess soft tissue, 
but seemed to sit well in femoral groove.  The anterior 
cruciate ligament was negative on the left and right.  The 
valgus was at 0 degrees on the right with pain and mild 
laxity compared to the left.  The valgus on the left was 
negative.  Varus was at 0 degrees on the right, negative, and 
varus on the left was negative.  The assessment was a patient 
with osteoarthritis in both knees, overweight and would 
benefit from exercise, but refused to do so.  Bracing was 
deemed inappropriate due to her size.

A June 2002 X-ray report shows there was internal fixation 
with a metallic screw fixating the lateral vertebral plateau.  
There was no indication of loosening of the hardware.  There 
was moderate narrowing of the medial knee joint compartment 
with periarticular osteophyte changes which have been noted 
also in a previous study.  The impression was internal 
fixation with underlying osteoarthritic changes.

A June 2002 magnetic resonance imaging (MRI) showed internal 
fixation with a metallic screw traversing the lateral aspect 
of the tibial plateau, which contributed to some metallic 
artifacts.  The lateral and medial menisci were intact and 
well maintained other than minimal intrasubstance increased 
signal changes on the medial meniscus.  The posterior 
cruciate ligament remained intact, with no gross abnormality.  
The medial collateral ligament was intact.  The lateral 
collateral ligament was poorly visualized due to a 
significant area of artifacts as well as soft tissue 
thickening related to the internal fixation.  Only the 
proximal aspect of the fascia lata was identified.  The 
patellar tendon was intact but the patella showed several 
focal erosions and subchondral sclerosis.  There was no 
significant bone effusion.  The impression was internal 
fixation in satisfactory position, early degenerative medial 
meniscus, but with no definite tear identifiable.  There was 
significant soft tissue thickening and scarring along the 
lateral aspect of the knee joint, and chondromalacia 
patellae.

In November 2002, the veteran underwent another VA joints 
examination.  The examination report indicates the physician 
reviewed the veteran's claims file.  The veteran gave a 
history of developing a stress fracture in the service in 
1975, after running with physical training and exercises.  
She was treated with limited-duty profiles, restriction to 
quarters, and rest.  An X-ray upon separation from service 
was noted to have confirmed that the veteran had a healed 
stress fracture, which the examiner noted could have been 
osteoid osteoma, but there was no change in the previous one 
and a half years.  The area involved was the proximal one-
third of the tibia.  When the physician asked the veteran 
about her surgery in January 1995, the veteran related it to 
her military injury, but the operative report did not give 
any indication as to the reason for the procedure, except to 
state that the veteran had degenerative arthritis of the 
medial compartment of the left knee with mild varus 
deformity.

The veteran complained of pain in her left shin.  She 
described weakness without falling, stiffness, intermittent 
swelling of the shin area with redness in the shin area.  The 
physician stated, however, that the redness was associated 
with her edema, which was mild and located on both lower 
extremities.  She denied any instability or locking but did 
admit to fatigability and a lack of endurance due to her left 
midshin pain.  The veteran admitted to swelling in the left 
lower extremity.  During a flare-up, which she said happened 
all day every day, the veteran reported pain was a 9 out of 
10.  She stated that she intermittently used crutches, a 
cane, and a walker at home; however, these were as a result 
of her January 1995 surgery.  She said ahe had never had a 
dislocation or recurrent subluxation of the knees, but did 
have a history of arthritis.  The veteran indicated that she 
had trouble with employment, but attributed most of this to 
her paranoid schizophrenia.

On examination, the veteran, who was obese, walked with a 
stiff gait.  She used both armrests to get up out of her 
chair and propel herself upward.  She exhibited no 
instability but walked very stiffly and with an antalgic 
gait.  She did not limp.  Both knees had moderate synovitis 
and were large in size.  The left knee had a 23.5 healed 
surgical incision which made a curve towards the left 
inferior pole of the patella and extended down the midline to 
the upper third of the tibia.  The left knee had no warmth, 
erythema, or appreciable effusion.  The veteran had minimal 
crepitus on the left knee.  She had pain to palpation of the 
left patella, which tracked well.  She had pain to palpation 
of the upper half of the left shin region, but there was no 
overlying warmth, erythema or fluctuance.  There was trace 
pretibial edema on the left shin region but no deformity on 
the left shin.  The musculature of the left thigh and calf 
were symmetrical with the right.  There was no atrophy of the 
musculature and no deformity of the tibia or fibula.  The 
veteran exhibited no incoordination with walking or weight 
bearing.  She complained of pain with movement consistent 
with weight bearing and transferring from a standing position 
to the exam table.  The right knee had moderate synovitis, 
but there was no erythema, effusion, or warmth.  She had 
severe and pronounced crepitus in the right knee.  There was 
mild tenderness to palpation in the right patella.  She could 
perform a limited range of motion, but her effort and full 
cooperation were in question as she had some resistance when 
the examiner went through passive ranges of motion with the 
left knee.  She was able to move the right knee significantly 
better and achieved a range of motion from 0 to 125.  The 
right lower extremity had trace pretibial edema and was 
symmetrical to the left.  There was minimal erythema in the 
lower aspect of both shin regions, which was felt to be due 
more to the veteran's edema and large legs than her left shin 
condition.

The diagnosis was left tibial disability related to a remote 
left tibial stress fracture in 1975.  The residuals were 
chronic pain by the patient's history associated with 
weakness and fatigue.  There was no incoordination.  In 1995, 
a high left tibial osteotomy and arthroscopy of the left knee 
with chondroplasty of medial femoral condyle appeared to have 
been done in conjunction with the veteran's having a 
diagnosis of degenerative joint disease of the left knee, 
which was non-military-related.  There was also a diagnosis 
of chondromalacia patellae of the left knee.  The veteran's 
left tibial disability, by her history, caused fatigue and 
weakness.  However, it did not appear to cause any functional 
impairment.  The veteran could work a sedentary job but would 
need training.  She was noted not to be incoordinated as a 
result of her left tibial disability.  She did not report 
pain chronically since 1975 as a result of the stress 
fracture.  She had had normal erythrocyte sedimentation rates 
in the past, which did not support a chronic bony infection.  
The veteran did not have additional disability with 
functional loss, nor any pain or weakness as a result of the 
left tibial stress fracture and chronic pain.  She had 
separate diagnoses of left degenerative joint disease of the 
knee and chondromalacia patellae of the left knee, but those 
were reported as not related to her tibial stress fracture.  
The physician opined that the veteran's subjective complaints 
of pain were out of proportion to the pathology found for the 
left tibial stress fracture, which was felt by the examiner 
to be healed since there was no active warmth or erythema, 
and the veteran's primary problem had been with her knees.  
He opined that her knee condition was related to her 
overweight status and not to her left tibial stress fracture.

A bone imaging study report showed the initial flow study of 
both knees and the proximal three-quarters of both tibias 
were normal.  Likewise, the blood pool study was normal.  The 
delayed static study showed a very focal area of increased 
uptake in the medial portion of the right tibial plateau, 
thought to be related to some degenerative changes.  There 
was some mild diffuse, but not periarticular uptake in both 
tibial plateaus, the medial compartments of both knees, about 
both ankles, and both feet, noted probably to be related to 
degenerative and/or stress changes from walking that would 
not be unusual in a heavy individual.  The impression was 
basically normal study demonstrating a very faint focal area 
of increased uptake in the medial compartment of the right 
knee, probably related to some degenerative or stress 
changes.  There was nothing to suggest an osteomyelitis or an 
abnormality in the tibias.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In an August 2003 letter, the Board informed the veteran of 
the VCAA and its affect on her claim.  In addition, the 
veteran was advised, by virtue of a detailed October 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim for a 
compensable rating for residuals of a left tibia stress 
fracture.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SSOC 
issued by the RO clarified what evidence would be required to 
establish a compensable rating for residuals of a left tibia 
stress fracture.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2003 SSOC 
contained the new due process and duty-to-assist regulations 
codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim for a compensable rating has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Residuals of Stress Fracture to the Left Tibia

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When a condition not specifically listed in the Rating 
Schedule is encountered, it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.

The veteran's residuals of left tibia stress fracture has 
been evaluated under Diagnostic Code 5262, which pertains to 
impairment of the tibia and fibula.  Under this diagnostic 
code, malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; and malunion with marked knee or ankle disability 
warrants a 30 percent rating.  Nonunion, with loose motion, 
requiring a brace, merits a 40 percent rating.  38 C.F.R. § 
4.71a, Code 5262.

Having reviewed the record, the Board finds that the evidence 
of record preponderates against a finding that the veteran's 
residuals of a stress fracture to the left tibia should be 
rated compensably.

While the veteran certainly has had ongoing complaints of 
pain and limited movement of her left leg, she has never been 
diagnosed with malunion or nonunion of her tibia or fibula.  
In fact, her left tibia stress fracture was described as well 
healed by both the November 1996 and November 2002 VA 
examiners.  Furthermore, while the veteran underwent a high 
tibial osteotomy and arthroscopy of the knee with 
chondroplasty and medial femoral condyle in January 1995, the 
diagnosis associated with this procedure was degenerative 
arthritis of the medial compartment of the left knee with 
mild varus deformities.  The treating physician, Dr. S., made 
no indication whatsoever that this procedure was in any way 
related to the veteran's 1975 left tibia stress fracture.

Moreover, while an undated written statement from Dr. S. 
appears to connect the veteran's arthritic changes to the 
veteran's injury in service, Dr. S. never provided an 
explanation for this opinion, nor did he indicate upon what 
information he based this conclusion.  More important, two 
separate VA examinations provided thorough reports on the 
veteran's service-connected disability.  The November 1996 
examiner opined that the veteran's old stress fracture of the 
left tibial could not have produced the knee condition.  Upon 
viewing X-rays, a second VA examiner in November 1996 stated 
that the old healed minor mid tibia trauma could not be 
related to the tibial plateau and knee condition.

Furthermore, the November 2002 VA examiner thoroughly 
reviewed the veteran's claims file and, acknowledging her 
complaints of left leg pain, found that the veteran's 
subjective complaints of pain were out of proportion with the 
pathology found for her left tibia stress fracture.  He 
believed the 1975 stress fracture to be healed, and opined 
that her current knee condition was related to her size and 
not her previous left tibial stress fracture.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

In this regard, the veteran certainly has complained of a 
history of left leg pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the left leg, which is due to the veteran's residuals of a 
stress fracture to the left tibia.  See 38 C.F.R. §§ 4.40, 
4.45.  With regard to establishing loss of function due to 
pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left tibia disability are contemplated in 
the noncompensable rating assigned since both VA examiners 
attribute the veteran's complaints of functional loss due to 
pain to her weight, not her previous tibia stress fracture.  
There is no indication that pain, due to disability of the 
left tibia, caused functional loss greater than that 
contemplated by the noncompensable evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca, supra.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the veteran's left leg.  However, while the 
veteran's left knee symptoms might qualify for a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
or 5261, as stated above, the medical evidence of record 
shows that these left knee symptoms are not secondary to her 
service-connected residuals of a left tibia stress fracture, 
and are non-service-connected.  Therefore, Diagnostic Codes 
5257, 5260, and 5261 are not for application in this matter.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that she required frequent periods of 
hospitalization for her residuals of a left tibia stress 
fracture disability.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of regular Rating Schedule standards is impractical, 
especially in the absence of any allegation of marked 
interference with employment.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board recognizes that the veteran believes that her knee 
condition is the result of her left tibial stress fracture in 
service, and, therefore, she should be rated based on her 
knee symptoms.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted or 
identified any medical opinion or other medical evidence that 
supports her claim, that her current subjective complaints of 
knee pain are related to her service-connected residuals of a 
left tibial stress fracture.  Thus, this claim for a 
compensable disability rating for residuals of a left tibial 
stress fracture must be denied. 

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran due to her service-
connected disability.  As the evidence preponderates against 
the claim for a compensable rating for the veteran's 
residuals of a left tibia stress fracture, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (old and new version); 
Gilbert, supra.


ORDER

Entitlement to a compensable rating for residuals of a left 
tibia stress fracture is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



